. \

                                                                                    R-963



                                         OFF,ICE            OF

                       THE AFTQR&WY                          GENERAL
                                       AUSTIN.       TEXAS

PRICE   DANIEL
AITOR?aEYGENERAL                    December     13, 1947


        Honorable Paul H. Brown                Opinion   No. V-455
        Secretary  of State
        Capitol Building                       Re:   The legality of chartering    a
        Austin, Texas                                corporation   under Art. 1302,
                                                     Sec. 9, V.C.S.,  to maintain
        ATTN:      William E. Stapp                  bicycle,  automobile,  motor-
                   Chief, Charter Division           cycle, and airplane racing.

        Dear    Sir:

                    You have requested       the opinion of this Department       upon
        the following situation:

                     “This office has received an application for
                charter for a proposed domestic    corporation. Prop-
                er fees have been remitted,   and the charter and all
                submitted instruments   are in proper form for filing.

                      “The stated purpose, clause is ‘The ~purpose fork
                 which it is formed is to support a club for the main-
                 tenance of innocent sports, to wit, bicycle racing,
                 automobile   racing, motorcycle   racing and airplane
                 racing; all of such racing involving only legal con-
                 tests of endurance and skill and pursuant to and as
                .authorised ~by Section 9, of Article 1302, Revised
                 Civil Statutes of Texas, ,1925.’

                      ‘Are these transactions   ‘sports’ within the
                meaning of Article 1302 (9)?     That is, would this
                office be justified, in your opinion, in approving and
                filing the charter with the stated purpose clause? ”

                    Section   9 of Article   1302, Revised   Civil   Statutes   of 1925
        is as follows:               .

                     “The purposes for which private corporations
                may be formed are: . . . 9. To support and maintain
                bicycle clubs and other innocent sports.R

                   Since it is the settled law in Texas that words shall be
        given their ordinary meaning, the question here to be decide~d is
        whether or not bicycle racing, automobile    racing, motorcycle  rac-
        ing, and airplace racing are “sportsm as used within the meaning
        of Section 9 supra.
Honorable         Paul H. Brown,    Page      2 (V-455)




                  Webster’s   International     Dictionary        defines     the verb   “to
race I:

               “To run or engage     in a race; to compete in
          speed; as, the horses -- raced; to race for America’s
          cup; . . . to run, sail, row, etc., a race with or to
          cause to contend in a race; to drive at high speed;
              u
          . . .

and the word “racing,*          as a nou11:

              “Horse races collectively            as a sport,       . . .”
          (Emphasis  supplied)

             ‘Racing’  as qualified by the words bicycle,    automobile,
motorcycle,    and airplane means the exercise      of competitive  shill
by human beings by use of the respective       vehicles in such competi-
tion; and hence under the broad generic meaning would constitute a
‘sport”   within the intention of the Legislature    as expressed  in Sac-
tion ,9 supra.

           The purpose clause refers to definite sports as required
by the Supreme Court in the case of Smith v. Wortham, 106 Tex. 106,
157 S.W. 740, and goes even farther than is required by the rule
therein enunciated.

            It is the opinion of this Department  that the Secretary of
State is justified in approving and filing the proposed charter with
the stated purpose clause.

                                     SUMMARY

               A corporation  may be legally chartered to sup-
          port a club for the maintenance   of innocent sports,
          such as bicycle, motorcycle,   automobile,   and airplane
          racing under the provisions   of Sec. 9, Art. 1302, R.C.S.
          of Texas, 1925.

                                                          Yours    very     truly

APPROVED                                       ATT0RNE.Y          GENERAL           OF TEXAS




                                                          C. K. Richards
                                                            Assistant
CKR/JCP